      Case 5:20-cv-00051 Document 6 Filed on 04/23/20 in TXSD Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 LAREDO DIVISION

 UNITED STATES OF AMERICA,             §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 5:20-CV-051
                                       §
 1.4338 ACRES OF LAND, MORE OR         §
 LESS, SITUATE IN WEBB COUNTY,         §
 STATE OF TEXAS; AND EDUARDO           §
 PITON, ET AL.,                        §
                                       §
                    Defendants.        §
______________________________________________________________________________

             PLAINTIFF’S DISCLOSURE OF INTERESTED PARTIES
______________________________________________________________________________

       NOW COMES, United States of America, by and through Ryan K. Patrick, United States

Attorney, and hereby certifies that the following persons or entities have a financial interest in the

outcome of this litigation:

       1. United States of America, Plaintiff.

       2. Eduardo Piton, Laredo, TX 78045, Defendant

       3. Maria de Jesus Piton, Laredo, TX 78045, Defendant




                                               Page 1 of 2
                                     Disclosure of Interested Parties
      Case 5:20-cv-00051 Document 6 Filed on 04/23/20 in TXSD Page 2 of 2




                                                       Respectfully submitted,

                                                       RYAN K. PATRICK
                                                       United States Attorney
                                                       Southern District of Texas

                                              By:      s/ John A Smith, III_________
                                                       JOHN A. SMITH, III
                                                       Assistant United States Attorney
                                                       Attorney-in-Charge
                                                       Southern District of Texas No. 8638
                                                       Texas Bar No. 18627450
                                                       One Shoreline Plaza
                                                       800 North Shoreline Blvd., Suite 500
                                                       Corpus Christi, Texas 78401
                                                       Telephone: (361) 888-3111
                                                       Facsimile: (361) 888-3234
                                                       E-mail: john.a.smith@usdoj.gov


                                CERTIFICATE OF SERVICE

       I, John A. Smith, III, Assistant United States Attorney for the Southern District of Texas,

do hereby certify that on this 23th day of April, 2020, a copy of the foregoing was served on the

following parties in accordance with the Federal Rules of Civil Procedure.


       USPS 1st Class
       Eduardo Piton
       Laredo, TX 78045

       Maria de Jesus Piton
       Laredo, TX 78045


                                              By:      s/ John A Smith, III_________
                                                       JOHN A. SMITH, III
                                                       Assistant United States Attorney



                                             Page 2 of 2
                                   Disclosure of Interested Parties
